DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment/Arguments
	Claims 1-20 are pending. Claims 1-7, 10, 12, 13 and 18 are currently amended. Claim 11 is withdrawn. The amendment to the claims along with the remarks are found convincing and the rejection is withdrawn.
Election/Restrictions
Claim 10 is allowable. The restriction requirement as set forth in the Office action mailed on 06/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claim 11, directed to species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
	Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious for Claim 1 the following: “a first input connection; and a second input connection that is different than the first input connection; wherein the actuator is configured to drive the valve member between a plurality of positions including the first position and the second position based on both a first input signal from the first input connection and a second input signal from the second input connection.” in combination with the other limitations set forth in the independent claim; for Claim 10 the following: “an actuator configured to drive the valve member between the first position, the second position, and the third position; wherein the actuator is transitionable between a first mode where the actuator drives the movable member based on a single analog control signal, a second mode where the actuator drives the movable member based on a first digital control signal and a second digital control signal, and a third mode where the actuator drives the movable member based on a first analog control signal and a second analog control signal.” in combination with the other limitations set forth in the independent claim; for Claim 18 the following: “ in response to the first input signal and the second input signal having a first set of values, driving, by the actuator, a valve member along a travel path to a first position in which a passageway… in response to the first input signal and the second input signal having a second set of values, driving, by the actuator, the valve member along the travel path from the first position to a second position in which the passageway extending through the valve member fluidly connects a second inlet port of the valve and the outlet port of the valve.” in combination with the other limitations set forth in the independent claim; and for the reasons discussed in the response to office action filed on 2/5/2021. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753